
	

114 HR 3719 IH: STOP ABUSE Act of 2015
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3719
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Guinta (for himself and Ms. Kuster) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the comprehensive approach to eradication of the heroin epidemic, to develop the
			 best practices in law enforcement and prescription medication prescribing
			 practices, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop the Overdose Problem Already Becoming a Universal Substance Epidemic Act of 2015 or the STOP ABUSE Act of 2015. 2.FindingsCongress finds the following:
 (1)Prevention and intervention are the best investment. (2)According to the 2012 National Survey on Drug Usage and Health, the percent of New Hampshire residents 12 and older reporting ever having used heroin has doubled since 2004, 1.2 percent in 2005 and 3.3 percent in 2011.
 (3)The number of patients in New Hampshire admitted to State-funded treatment programs for heroin reached 1,540 in 2013, a major increase from the 805 reported in 2004.
 (4)Prescription opioid users admitted rose from 213 in 2004 to 1,297 in 2013. (5)Drug poisoning (more commonly called overdose) is the number one cause of injury-related death in the United States and deaths involving heroin have been on a steady increase in recent years.
 (6)In 2012, 28 States reported that the death rate for heroin overdose had doubled from 2010 through 2012.
 (7)The increase doubled from 1.2 percent to 2.1 percent per 100,000 population, reflecting the number of deaths having increased from 1,779 to 3,635.
 (8)The number of drug-poisoning deaths involving heroin was nearly four times higher for men (6,525 deaths) than women (1,732 deaths) in 2013.
 (9)The rate of heroin-related overdoses was highest among adults aged 25 to 44 from 2000 through 2013; this is a 2.8-percent increase from 1.9 to 5.4.
 (10)In 2013, the Midwest and Northeast regions had higher rates (4.3 and 3.9 per 100,000, respectively). From 2000 through 2013, the age-adjusted rate for heroin-related drug-poisoning deaths increased in the Midwest region exponentially (from 0.4 to 4.3 per 100,000), increased more than 4-fold in the Northeast region (from 0.9 to 3.9), increased more than 3-fold in the South region (from 0.5 to 1.7), and doubled in the West region (from 0.9 to 1.8).
 (11)The greatest increase for drug-poisoning rates was seen in the Midwest region. 3.Development of best practices (a)Interagency Task ForceNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), in cooperation with the Secretary of Veterans Affairs, the Secretary of Defense, the Administrator of the Drug Enforcement Administration, the Secretary of Homeland Security, and the Attorney General of the United States, shall convene an Interagency Task Force to Address Opioid Abuse (referred to in this section as the Task Force).
 (b)MembershipThe Task Force shall— (1)be comprised of two representatives of each the Department of Health and Human Services, including the Centers for Disease Control and Prevention, the Department of Veterans Affairs, the Department of Defense, the Drug Enforcement Administration, the Office of National Drug Control Policy, the National Academy of Medicine, the National Institutes of Health, the Indian Health Service, the Department of Homeland Security, and the Substance Abuse and Mental Health Services Administration; and
 (2)include physicians, dentists, non-physician prescribers, pharmacists, experts in the fields of pain research and addiction research, and representatives of the mental health treatment community, the addiction treatment community, and pain advocacy groups.
				(c)Duties
 (1)Best practicesNot later than 180 days after the date on which the Task Force is convened, the Task Force shall— (A)develop best practices for pain management and prescription medication prescribing practices, taking into consideration recommendations from—
 (i)relevant conferences; (ii)ongoing efforts at the State and local levels; and
 (iii)medical professional organizations to develop improved pain management strategies; (B)solicit and take into consideration public comments on the best practices developed under subparagraph (A);
 (C)develop a strategy for disseminating information about the best practices under subparagraph (A) to all medical and emergency personnel who enforce, prescribe, and treat opioid and heroin addiction; and
 (D)conduct a study on the feasibility of implementing the best practices developed under subparagraph (A).
 (2)Report to CongressNot later than 270 days after the date on which the Task Force is convened, the Task Force shall submit to the Congress a report that includes—
 (A)the strategy under paragraph (1)(C) for disseminating the best practices under paragraph (1)(A); (B)the results of the feasibility study conducted under paragraph (1)(D); and
 (C)recommendations on how to apply such best practices to improve prescribing practices at medical facilities, including medical facilities of the Veterans Health Administration.
 (d)No rulemaking authorityThe Task Force shall not have rulemaking authority. 4.Community-based coalition enhancement grants to address local drug crisesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end of the following:
			
				LLGrants to combat drug crises and incarceration related to drug use
					3021.Community-based coalition to address local drug crises
 (a)DefinitionsIn this section: (1)Drug-Free Communities Act of 1997The term Drug-Free Communities Act of 1997 means chapter 2 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et seq.);
 (2)Eligible entityThe term eligible entity means an eligible coalition (as such term is defined under section 1023 of the Drug-Free Communities Act of 1997 (21 U.S.C. 1523)) that—
 (A)on or before the date of submitting an application for a grant under this section, received a grant under the Drug-Free Communities Act of 1997; and
 (B)has demonstrated that there is a local drug crisis in the area serviced by the entity, as determined by the Attorney General based on the Monitoring Future Survey published by the National Institute on Drug Abuse and the National Survey on Drug Use and Health by the Substance Abuse and Mental Health Service Administration.
 (3)Local drug crisisThe term local drug crisis means, with respect to the area serviced by an eligible entity— (A)a sudden increase in the abuse of opioids, as documented by local data; or
 (B)the abuse of prescription medications, specifically opioids, that is significantly higher than the national average, over a sustained period of time, as documented by local data.
 (b)Program authorizedThe Attorney General, in coordination with the Director of the National Institute on Drug Abuse and the Administrator of the Substance Abuse and Mental Health Services Administration, may make grants to eligible entities to implement comprehensive, community-wide strategies that address local drug crises within the area served by the eligible entity.
						(c)Application
 (1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may require.
 (2)CriteriaAs part of an application for a grant under this section, the Attorney General shall require an eligible entity to submit a detailed comprehensive, multi-sector plan for addressing the local drug crisis within the area served by the eligible entity.
 (d)Use of FundsAn eligible entity shall use a grant received under this section— (1)for programs designed to implement comprehensive, community-wide prevention strategies to address the local drug crisis in the area served by the eligible entity, in accordance with the plan submitted under subsection (c)(2); and
 (2)to obtain specialized training and technical assistance from the National Community Antidrug Coalition Institute.
							(e)Grant Amounts and Duration
 (1)AmountsThe Attorney General may not award a grant under this section for a fiscal year in an amount that exceeds—
 (A)the amount of non-Federal funds raised by the eligible entity, including in-kind contributions, for that fiscal year; or
 (B)$75,000. (2)DurationThe Attorney General may not award a grant under this section for a period exceeding 4 years.
 (f)Supplement Not SupplantAn eligible entity shall use Federal funds received under this section only to supplement funds that would, in the absence of those Federal funds, be made available from other Federal and non-Federal sources for the activities described in this section, and not to supplant those funds.
 (g)EvaluationA grant under this section shall be subject to the same evaluation requirements and procedures as the evaluation requirements and procedures imposed on the recipient of a grant under the Drug-Free Communities Act of 1997.
 (h)Limitation on Administrative ExpensesNot more than 8 percent of the amounts made available to carry out this section for a fiscal year may be used by the Attorney General to pay for administrative expenses.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2016 through 2020..
		5.Limitations on civil liability for certain individuals working at opioid overdose programs
			(a)Limitation on civil liability for individuals working for or volunteering at a State or local
			 agency opioid overdose program
 (1)In generalNotwithstanding any other provision of law, except as provided in paragraph (2), no individual who provides an opioid overdose drug shall be liable for harm caused by the emergency administration of an opioid overdose drug by another individual if the individual who provides such drug—
 (A)works for or volunteers at an opioid overdose program; and (B)provides the opioid overdose drug as part of the opioid overdose program to an individual authorized by the program to receive an opioid overdose drug.
 (2)ExceptionParagraph (1) shall not apply if the harm was caused by the gross negligence or reckless misconduct of the individual who provides the drug.
				(b)Limitation on civil liability for individuals who administer opioid overdose drugs
 (1)In generalNotwithstanding any other provision of law, except as provided in paragraph (2), no individual shall be liable for harm caused by the emergency administration of an opioid overdose drug to an individual who has or reasonably appears to have suffered an overdose from heroin or another opioid, if—
 (A)the individual who administers the opioid overdose drug— (i)obtained the drug from a health care professional or as part of an opioid overdose program; or
 (ii)administers the drug pursuant to a prescription for an opioid overdose drug that is approved or licensed under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262); and
 (B)the individual who administers the opioid overdose drug was educated on— (i)when to administer the drug;
 (ii)how to administer the drug; and (iii)steps to be taken after the drug is administered.
 (2)ExceptionParagraph (1) shall not apply to an individual if the harm was caused by the gross negligence or reckless misconduct of the individual who administers the drug.
				(c)Preemption and election of State nonapplicability
 (1)PreemptionExcept as provided in paragraph (2), this section preempts the law of a State to the extent that such law is inconsistent with this section, except that this section shall not preempt any State law that provides additional protection from liability relating to the administration of opioid overdose drugs or that shields from liability any person who provides or administers opioid overdose drugs.
 (2)Election of State regarding nonapplicabilitySubsections (a) and (b) shall not apply to any civil action in a State court against a person who administers opioid overdose drugs if—
 (A)all parties to the civil action are citizens of the State in which such action is brought; and (B)the State enacts legislation in accordance with State requirements for enacting legislation—
 (i)citing the authority of this paragraph; (ii)declaring the election of the State that such subsections (a) and (b) shall not apply, as of a date certain, to any civil actions covered by this section; and
 (iii)containing no other provisions. (d)DefinitionsIn this section —
 (1)the term health care professional means a person licensed by a State to prescribe prescription drugs; (2)the term opioid overdose drug means a drug that, when administered, reverses in whole or part the pharmacological effects of an opioid overdose in the human body; and
 (3)the term opioid overdose program means a program operated by a local health department, community-based organization, substance abuse treatment organization, law enforcement agency, fire department, other first responder department, or voluntary association or a program funded by a Federal, State, or local government that works to prevent opioid overdoses by in part providing opioid overdose drugs and education to individuals at risk of experiencing an opioid overdose or to an individual in a position to assist another individual at risk of experiencing an opioid overdose.
 6.Operation of opioid treatment programsSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:
			
				(i)
 (1)An opioid treatment program that is registered under this section, and that closes for business on any weekday or weekend day, including a Federal or State holiday, shall comply with the requirements of this subsection.
 (2)For each patient who is restricted by a Federal regulation or guideline or by the determination of the program medical director from having a take-home dose of a controlled substance related to the treatment involved, the program shall make acceptable arrangements for the patient to receive a dose of that substance under appropriate supervision during the closure.
 (3)The Administrator of the Substance Abuse and Mental Health Services Administration shall issue a notice that references regulations on acceptable arrangements under this subsection, or shall promulgate regulations on such acceptable arrangements..
 7.Treatment alternative to incarceration programsPart LL of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 3, is amended by adding at the end the following:
			
				3022.Treatment alternative to incarceration programs
 (a)DefinitionIn this section: (1)The term eligible entity means a State, unit of local government, Indian tribe, or nonprofit organization.
 (2)The term eligible participant means an individual who— (A)comes in contact with the juvenile justice system or criminal justice system or is arrested or charged with an offense;
 (B)has a history of or a current— (i)substance use disorder;
 (ii)mental illness; or (iii)co-occurring mental illness and substance use disorder; and
 (C)has been approved for participation in a program funded under this section by the relevant law enforcement agency, prosecuting attorney, defense attorney, probation or corrections official, judge, or representative from the relevant mental health or substance abuse agency, as applicable.
 (b)Program authorizedThe Attorney General may make grants to eligible entities to develop, implement, or expand a treatment alternative to incarceration programs for eligible participants, including—
 (1)programs for use before the filing of criminal charges against an individual, which shall include— (A)training for law enforcement officers on substance use disorders, mental illness, and co-occurring mental illness and substance use disorders;
 (B)the use of receiving centers as alternatives to incarceration of eligible participants; (C)the use of specialized response units for calls related to substance use disorders, mental illness, and co-occurring mental illness and substance use disorders; and
 (D)other arrest and pre-booking treatment alternative to incarceration models; and (2)programs for use after the filing of criminal charges against an individual, which shall include—
 (A)specialized clinical case management; (B)pre-trial services related to substance use disorders, mental illness, and co-occurring mental illness and substance use disorders;
 (C)prosecutor and defense-based programs; (D)specialized probation;
 (E)programs utilizing the American Society of Addition Medicine patient placement criteria; (F)treatment and rehabilitation programs and recovery support services; and
 (G)drug courts, DWI courts, and veterans treatment courts. (c)Application (1)In GeneralAn eligible entity seeking a grant under this section shall submit an application to the Attorney General that meets the criteria in paragraph (2) at such time, in such manner, and accompanied by such additional information as the Attorney General may reasonably require.
 (2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall provide evidence that the entity, with regard to the alternative to incarceration program for which it seeks funds under this section—
 (A)has collaborated or will collaborate with the State and local government agencies overseeing health, community corrections, courts, prosecution, substance abuse, mental health, victims services, and employment services, and with local law enforcement agencies;
 (B)has consulted or will consult with the State authority for substance abuse; (C)will use evidence-based screening and assessment treatment practices;
 (D)will use evidence-based screening and assessment tools to place participants in the treatment alternative to the incarceration program; and
 (E)will use evidence-based methodology and outcome measurements to evaluate the program, and provide a description of—
 (i)such methodology and measurements, including how such measurements will provide valid measures of the impact of the program; and
 (ii)how the program could be broadly replicated if demonstrated to be effective. (d)RequirementsAn eligible entity awarded a grant for a treatment alternative to incarceration program under this section shall—
 (1)determine the terms and conditions under which eligible participants may participate in the program, taking into consideration the collateral consequences of an arrest, prosecution, or criminal conviction;
 (2)ensure that each substance abuse and mental health treatment component of the program is licensed and qualified by the relevant jurisdiction;
 (3)organize an enforcement unit of the program comprised of appropriately trained law enforcement professionals who are supervised by the State, tribal, or local criminal justice agency involved in the administration of the program, the duties of which shall include—
 (A)the verification of addresses and other contacts of each eligible participant who participates or seeks to participate in the program; and
 (B)if necessary, the location, apprehension, arrest, and return to court of an eligible participant in the program who has absconded from the facility of a treatment provider or has otherwise violated the terms and conditions of the program, consistent with Federal and State confidentiality requirements;
 (4)notify the relevant criminal justice entity if any eligible participant in the program absconds from the facility of the treatment provider or otherwise violates the terms and conditions of the program, consistent with Federal and State confidentiality requirements; and
 (5)submit periodic reports on the progress of treatment or other measured outcomes from participation in the program of each eligible offender participating in the program to the relevant State, tribal, or local criminal justice agency, consistent with Federal and State confidentiality requirements.
 (e)Use of fundsAn eligible entity shall use a grant received under this section for the costs of the treatment alternative to incarceration program, including—
 (1)salaries, personnel costs, equipment costs, and other costs directly related to the operation of the program, including the enforcement unit;
 (2)payments for treatment providers that are approved by the relevant State or tribal jurisdiction and licensed, if necessary, to provide needed treatment to eligible offenders participating in the program, including medication-assisted treatment, aftercare supervision, vocational training, education, and job placement; and
 (3)payments to public and nonprofit private entities that are approved by the State or tribal jurisdiction and licensed, if necessary, to provide alcohol and drug addiction treatment and mental health treatment to eligible offenders participating in the program.
 (f)Supplement Not SupplantAn eligible entity shall use Federal funds received under this section only to supplement the funds that would, in the absence of those Federal funds, be made available from other Federal and non-Federal sources for activities described in this section, and not to supplant those funds.
 (g)Geographic distributionThe Attorney General shall ensure that, to the extent practicable, the geographical distribution of grants awarded under this section is equitable and includes a grant to an eligible entity in—
 (1)each State; (2)rural, suburban, and urban areas; and
 (3)tribal jurisdictions. (h)Reports and Evaluations (1)In GeneralEach fiscal year, a recipient of a grant under this section during that fiscal year shall submit to the Attorney General a report containing the information described in paragraph (2), as well as such additional information as the Attorney General may reasonably require. The recipient shall submit such report in such form and on such dates as the Attorney General specifies.
 (2)ContentsA report submitted under paragraph (1) shall— (A)describe best practices for treatment alternatives; and
 (B)identify training requirements for law enforcement officers who participate in treatment alternatives to incarceration programs.
 (i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal years 2016 through 2020..
		8.Reauthorization of the high intensity drug trafficking area under the office of national drug
 control policySection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by striking subsection (p) and inserting the following:
			
 (p)Authorization of appropriationsThere is authorized to be appropriated to the Office of National Drug Control Policy to carry out this section $280,000,000 for each of fiscal years 2016 through 2020..
		9.Reauthorization of the controlled substance monitoring program
 (a)Amendment to purposeParagraph (1) of section 2 of the National All Schedules Prescription Electronic Reporting Act of 2005 (Public Law 109–60) is amended to read as follows:
				
 (1)foster the establishment of State-administered controlled substance monitoring systems in order to ensure that—
 (A)health care providers have access to the accurate, timely prescription history information that they may use as a tool for the early identification of patients at risk for addiction in order to initiate appropriate medical interventions and avert the tragic personal, family, and community consequences of untreated addiction; and
 (B)appropriate law enforcement, regulatory, and State professional licensing authorities have access to prescription history information for the purposes of investigating drug diversion and prescribing and dispensing practices of errant prescribers or pharmacists; and.
 (b)Amendments to controlled substance monitoring programSection 399O of the Public Health Service Act (42 U.S.C. 280g–3) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking or;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
							
 (C)to maintain and operate an existing State-controlled substance monitoring program.; and (B)in paragraph (3), by inserting by the Secretary after Grants awarded;
 (2)by amending subsection (b) to read as follows:  (b)Minimum requirementsThe Secretary shall maintain and, as appropriate, supplement or revise (after publishing proposed additions and revisions in the Federal Register and receiving public comments thereon) minimum requirements for criteria to be used by States for purposes of clauses (ii), (v), (vi), and (vii) of subsection (c)(1)(A).;
 (3)in subsection (c)— (A)in paragraph (1)(B)—
 (i)in the matter preceding clause (i), by striking (a)(1)(B) and inserting (a)(1)(B) or (a)(1)(C); (ii)in clause (i), by striking program to be improved and inserting program to be improved or maintained;
 (iii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; (iv)by inserting after clause (ii) the following:
							
 (iii)a plan to apply the latest advances in health information technology in order to incorporate prescription drug monitoring program data directly into the workflow of prescribers and dispensers to ensure timely access to patients’ controlled prescription drug history;;
 (v)in clause (iv), as redesignated, by inserting before the semicolon at the end and at least one health information technology system such as an electronic health records system, a health information exchange, or an e-prescribing system; and
 (vi)in clause (v), as redesignated, by striking public health and inserting public health or public safety; (B)in paragraph (3)—
 (i)by striking If a State that submits and inserting the following:  (A)In generalIf a State that submits;
 (ii)by striking the period at the end and inserting and include timelines for full implementation of such interoperability. The State shall also describe the manner in which it will achieve interoperability between its monitoring program and health information technology systems, as allowable under State law, and include timelines for implementation of such interoperability.; and
 (iii)by adding at the end the following:  (B)Monitoring of effortsThe Secretary shall monitor State efforts to achieve interoperability, as described in subparagraph (A).;
 (C)in paragraph (5)— (i)by striking implement or improve and inserting establish, improve, or maintain; and
 (ii)by adding at the end the following: The Secretary shall redistribute any funds that are so returned among the remaining grantees under this section in accordance with the formula described in subsection (a)(2)(B).;
 (4)in subsection (d)— (A)in the matter preceding paragraph (1)—
 (i)by striking In implementing or improving and all that follows through (a)(1)(B) and inserting In establishing, improving, or maintaining a controlled substance monitoring program under this section, a State shall comply, or with respect to a State that applies for a grant under subparagraph (B) or (C) of subsection (a)(1); and
 (ii)by striking public health and inserting public health or public safety; and (B)by adding at the end the following:
						
 (5)The State shall report to the Secretary on— (A)as appropriate, interoperability with the controlled substance monitoring programs of Federal departments and agencies;
 (B)as appropriate, interoperability with health information technology systems such as electronic health records systems, health information exchanges, and e-prescribing systems; and
 (C)whether or not the State provides automatic, real-time or daily information about a patient when a practitioner (or the designee of a practitioner, where permitted) requests information about such patient.;
 (5)in subsections (e), (f)(1), and (g), by striking implementing or improving each place it appears and inserting establishing, improving, or maintaining; (6)in subsection (f)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking misuse of a schedule II, III, or IV substance and inserting misuse of a controlled substance included in schedule II, III, or IV of section 202(c) of the Controlled Substance Act; and
 (ii)in subparagraph (D), by inserting a State substance abuse agency, after a State health department,; and (B)by adding at the end the following:
						
 (3)Evaluation and reportingSubject to subsection (g), a State receiving a grant under subsection (a) shall provide the Secretary with aggregate data and other information determined by the Secretary to be necessary to enable the Secretary—
 (A)to evaluate the success of the State’s program in achieving its purposes; or (B)to prepare and submit the report to Congress required by subsection (l)(2).
 (4)Research by other entitiesA department, program, or administration receiving nonidentifiable information under paragraph (1)(D) may make such information available to other entities for research purposes.;
 (7)by redesignating subsections (h) through (n) as subsections (j) through (p), respectively; (8)in subsections (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place it appears and inserting subsection (j);
 (9)by inserting after subsection (g) the following:  (h)Education and access to the monitoring systemA State receiving a grant under subsection (a) shall take steps to—
 (1)facilitate prescriber and dispenser use of the State’s controlled substance monitoring system; (2)educate prescribers and dispensers on the benefits of the system both to them and society; and
 (3)facilitate linkage to the State substance abuse agency and substance abuse disorder services. (i)Consultation with Attorney GeneralIn carrying out this section, the Secretary shall consult with the Attorney General of the United States and other relevant Federal officials to—
 (1)ensure maximum coordination of controlled substance monitoring programs and related activities; and (2)minimize duplicative efforts and funding.;
 (10)in subsection (l)(2)(A), as redesignated by paragraph (7)— (A)in clause (ii), by inserting ; established or strengthened initiatives to ensure linkages to substance use disorder services; before or affected patient access; and
 (B)in clause (iii), by inserting and between controlled substance monitoring programs and health information technology systems, before , including an assessment; (11)by striking subsection (m) (relating to preference), as redesignated by paragraph (7);
 (12)by redesignating subsections (m) through (o), as redesignated by paragraph (7), as subsections (l) through (o), respectively;
 (13)in subsection (m)(1), as redesignated by paragraph (12), by striking establishment, implementation, or improvement and inserting establishment, improvement, or maintenance; (14)in subsection (n)—
 (A)in paragraph (5)— (i)by striking means the ability and inserting the following:
							
 means—(A)the ability; (ii)by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (B)sharing of State controlled substance monitoring program information with a health information technology system such as an electronic health records system, a health information exchange, or an e-prescribing system.;
 (B)in paragraph (7), by striking pharmacy and inserting pharmacist; and (C)in paragraph (8), by striking and the District of Columbia and inserting , the District of Columbia, and any commonwealth or territory of the United States; and
 (15)by amending subsection (o), as redesignated by paragraph (12), to read as follows:  (o)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years from 2016 through 2020..
 10.OffsetIt is the sense of Congress that the amounts expended to carry out this Act and the amendments made by this Act should be offset by a corresponding reduction in Federal discretionary spending.
		
